A motion to dismiss has been filed which alleges that the premises involved in the litigation are no longer in possession of the plaintiff in error and that the appeal has become moot. This motion is not resisted although this court called for a response to the motion to dismiss. Under such circumstances, as stated in Doerner v. Layton, 171 Okla. 522, 43 P.2d 741, the appeal may be dismissed as moot.
Appeal dismissed.
CORN, C. J., GIBSON, V. C. J., and RILEY, OSBORN, BAYLESS, WELCH, HURST, DAVISON, and ARNOLD, JJ., concur.